DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1- 13 in the reply filed on 11/06/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 14- 20 are withdrawn as being directed to a non-elected invention.
Claim Objections
Claim 3 is objected to because of the following informalities: ‘wherein said medical guide template comprises or made of a curable material’ should be amended to - - wherein said medical guide template comprises or is made of a curable material - - to correct an apparent typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 7) and claim 7 (line 6) recites the limitation "the structural conformation of the operational medical guide".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, and as best understood by the examiner, the claims are interpreted as reciting - - deforming the malleable medical guide template into a structural conformation of an operational medical guide having a desired and structural configuration, wherein the deforming comprises applying stress on at least a part of the medical guide template; and 
rigidifying the structural conformation of the operational medical guide thereby obtaining an operational medical guide with a desired fixed structural configuration - -.
Claims 2- 6 and 8- 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claims 1 and 7.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US Pub. No. 2005/0106531 A1).  Tang is cited in the IDS filed 1/04/21.
Regarding claim 1 in view of the rejection under 35 U.S.C. 112(b) above, Tang discloses a process for generation of an operational medical guide, the process comprising:
providing a medical guide template (10) (Figs. 1- 13) making the medical guide template (10) malleable (P. [0083] - - The operator uses hot water to soften base 10 until it just turns soft and malleable), 
deforming the malleable medical guide template (10) into an operational medical guide having a desired and structural configuration, wherein the deforming comprises applying stress on at least a part of the medical guide template (10) (Ps. [0083]- [0084] - - Once base 10 is softened, the operator may then mold base 10 manually to conform to the surfaces of the teeth adjacent to the edentulous ridge; drill guide 12 is adjusted to a desired position and axis corresponding to a prospective osteotomy); and 
rigidifying the structural conformation of the operational medical guide thereby obtaining an operational medical guide (23) (Figs. 15- 17, 19- 21) with a desired fixed structural configuration (P. [0086] - - Once base 10 cools to room temperature, it hardens with drill guide 12 firmly fixed in it. The resulting custom-molded template 23 (FIG. 15) is then removed from patient's mouth 20 or cast model 18 to check for retention and stability).
Regarding claim 2, Tang further discloses wherein the rigidifying comprises curing and wherein the curing comprises cooling (P. [0086] - - Once base 10 cools to room temperature, it hardens with drill guide 12 firmly fixed in it. The resulting custom-molded template 23 (FIG. 15) is then removed from patient's mouth 20 or cast model 18 to check for retention and stability).
Regarding claim 3, Tang further discloses wherein said medical guide template (10) comprises or made of a curable material (P. [0053] - - The template has a thermoplastic base 10 that will soften in hot water to a malleable state Base 10 has the physical properties of a low and sharp melting point (typically within the temperature range of 40.degree. C.-100.degree. C.) but having high rigidity at the solid state in room temperature; it is noted that the template is cured by physical action (rather than a chemical reaction), resulting in a harder, tougher more stable substance).
Regarding claim 4, Tang further discloses wherein making the medical guide template (10) malleable comprises applying heating on the medical guide template (10) (P. [0083] - - The operator uses hot water to soften base 10 until it just turns soft and malleable).
Regarding claim 5, Tang further discloses wherein the operational medical guide (23) is configured to facilitate or assist in delivery of at least one medical device (22) to a target area along one or more trajectories defined by the fixed structural configuration of the operational medical guide (23) (See Fig. 17) (P. [0087] - - A surgical drill 22 is then used to prepare the bone to the desired depth using template 23 as a guide).
Regarding claim 6, Tang further discloses wherein the applying stress comprises stretching, applying pressure, bending, twisting or any combination thereof (Ps. [0083]- [0084] - - Once base 10 is softened, the operator may then mold base 10 manually to conform to the surfaces of the teeth adjacent to the edentulous ridge; drill guide 12 is adjusted to a desired position and axis corresponding to a prospective osteotomy).

Claim(s) 1- 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinstein et al. (US Pub. No. 2008/0166681 A1).  Weinstein is cited in the IDS filed 1/04/21.
Regarding claim 1 in view of the rejection under 35 U.S.C. 112(b) above, Weinstein discloses a process for generation of an operational medical guide, the process comprising:
providing a medical guide template (116) (Figs. 1, 3A, 4A) 
making the medical guide template (116) malleable (See Fig. 3B) (P. [0108] - - Using the light curable property of the drill guide, end seals of sheath section 302 (for sealing in spring 314 and/or resin inside a sheath 316 which encloses sheath section 302) can be formed during assembly with carefully directed light; assembling the parts of the drill guide, including spring 314 as shown in Fig. 3B is interpreted as making the guide template malleable), 
deforming the malleable medical guide template (116) into an operational medical guide having a desired and structural configuration, wherein the deforming comprises applying stress on at least a part of the medical guide template (116) (P. [0066] - - Drill guide manipulator 106 is adapted to manipulate drill guide 116 in at least two degrees of freedom using an eccentric gearing configuration, in some embodiments of the invention); and 
rigidifying the structural conformation of the operational medical guide thereby obtaining an operational medical guide (104) (Figs. 3C, 5) with a desired fixed structural configuration (P. [0066] - - an initially flexible, pre-configured drill guide 116 is placed into drill guide manipulator 106 (exemplary manipulators described in more detail below with respect to FIGS. 4A-C) to be formed with the proper orientation and/or position as calculated by controller 108 according to the implantation plan…Pre-configured drill guide 116, once formed into a proper configuration in accordance with the implantation plan, is cured to make a rigid drill guide 104 suitable for use during the implantation procedure).
Regarding claim 2, Weinstein further discloses wherein the rigidifying comprises curing and wherein the curing comprises heating (P. [0080] - - since ultraviolet light, which is used to cure the medical guide template (116), provides heat, the limitations of the claim are met).
Regarding claim 3, Weinstein further discloses wherein said medical guide template (116) comprises or made of a curable material (See Fig. 3A) (P. [0080] - - Pre-configured drill guide 116 is provided with an at least initially flexible sheath 302…Once sheath 302 has been manipulated into a configuration proper for use, it is cured so that it becomes rigidly locked into the configuration proper for use thus creating post-configured drill guide 104 (shown in FIGS. 1 and 3C, inter alia)… sheath 302 is at least partially comprised of a light curable resin).
Regarding claim 4, Weinstein further discloses wherein making the medical guide template (116) malleable comprises applying one or more of irradiation, heating, or any combination thereof on the medical guide template (116) (See Fig. 3B) (P. [0108] - - Using the light curable property of the drill guide, end seals of sheath section 302 (for sealing in spring 314 and/or resin inside a sheath 316 which encloses sheath section 302) can be formed during assembly with carefully directed light; assembling the parts of the drill guide, including spring 314 as shown in Fig. 3B is interpreted as making the guide template malleable).
Regarding claim 5, Weinstein further discloses wherein the operational medical guide (104) is configured to facilitate or assist in delivery of at least one medical device (310) (Figs. 3C, 5) to a target area along one or more trajectories defined by the fixed structural configuration of the operational medical guide (104) (See Fig. 5) (P. [0081] - - Guide section 304 is used, in an embodiment of the invention, to guide a drill bit 310 (shown in FIG. 3C) used by the attending medical professional to carry out the implantation procedure).
Regarding claim 6, Weinstein further discloses wherein the applying stress comprises stretching, applying pressure, bending, twisting or any combination thereof (Ps. [0066], [0090] - - movement of manipulation rod 406 by gearing (shown in FIG. 4C) of drill guide manipulator 106 causes movement of guide section 304 with respect to seated mounting section 306. This movement causes at least initially flexible sheath section 302 to move in at least two degrees of freedom to assume a proper configuration for carrying out the implantation plan).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US Pub. No. 2005/0106531 A1) in view of Gharib (US Pub. No. 2011/0301459 A1).  Tang is cited in the IDS filed 1/04/21.
Regarding claim 7 in view of the rejection under 35 U.S.C. 112(b) above, Tang discloses a process for generation of an operational medical guide, the process comprising:
providing a medical guide template (10) (Figs. 1- 13) having a malleable structural configuration (P. [0083] - - The operator uses hot water to soften base 10 until it just turns soft and malleable), 
deforming the malleable medical guide template (10) into an operational medical guide having a desired and structural configuration, wherein the deforming comprises applying stress on at least a part of the medical guide template (10) (Ps. [0023], [0083]- [0084] - - manually manipulating the base while malleable to conform closely to the teeth next to the edentulous ridge, either directly in the patient's mouth or on a cast model; drill guide 12 is adjusted to a desired position and axis corresponding to a prospective osteotomy); and 
rigidifying the structural conformation of the operational medical guide thereby obtaining an operational medical guide (23) (Figs. 15- 17, 19- 21) with a desired fixed structural configuration (P. [0086] - - Once base 10 cools to room temperature, it hardens with drill guide 12 firmly fixed in it. The resulting custom-molded template 23 (FIG. 15) is then removed from patient's mouth 20 or cast model 18 to check for retention and stability).
Tang further discloses that the operational medical guide (23) is cold sterilized in an appropriate disinfectant (P. [0086]), but Tang does not disclose
(claim 7) wherein the entire process is performed while the medical guide template is enclosed within a receptacle configured to maintain sterility of the medical guide template.
However, Gharib teaches a sterile surgical procedure bag (10) (Fig. 1) that allows a user to grasp and manipulate sterile instruments through the wall of the bag, thereby maintaining sterility of the interior space while the user has access to a patient’s body (Abstract, Ps. [0013], [0023], [0025] - - This engagement is meant to prevent back and forth movement of hands out and back into the sterile space. This is necessary to maintain sterility of the interior space during the procedure; opening 12 may be sized to fit over the surgical site of the patient and to allow the surgeon to access the patient's body)
(claim 7) It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to use the teachings of Gharib to modify the method associated with Tang such that the entire process of generating an operational medical guide either directly in the patient's mouth or on a cast model is enclosed within the sterile receptacle because it would significantly reduce the risk of accidental contamination of the medical guide template and/or of the medical staff from possible splashing droplets of the patient’s blood and bodily fluid (Gharib - - P. [0031]).
Regarding claim 8, Tang in view of Gharib teaches the method of claim 7, Tang further disclosing wherein the rigidifying comprises curing and wherein the curing comprises cooling (P. [0086] - - Once base 10 cools to room temperature, it hardens with drill guide 12 firmly fixed in it. The resulting custom-molded template 23 (FIG. 15) is then removed from patient's mouth 20 or cast model 18 to check for retention and stability; it is noted that the template is cured by physical action (rather than a chemical reaction), resulting in a harder, tougher more stable substance).
Regarding claim 9, Tang in view of Gharib teaches the method of claim 7, Tang further disclosing wherein the rigidifying comprises locking, wherein the locking comprises press locking and/or pushing a pin (Ps. [0063]- [0064] - - various locking mechanisms that may be employed to secure base 10 to drill guide 12 as shown in FIGS. 5-11).
Regarding claim 10, Tang in view of Gharib teaches the method of claim 7, Tang further disclosing wherein said medical guide template (10) comprises or is made of a curable material (P. [0053] - - The template has a thermoplastic base 10 that will soften in hot water to a malleable state Base 10 has the physical properties of a low and sharp melting point (typically within the temperature range of 40.degree. C.-100.degree. C.) but having high rigidity at the solid state in room temperature; it is noted that the template is cured by physical action (rather than a chemical reaction), resulting in a harder, tougher more stable substance).
Regarding claim 11, Tang in view of Gharib teaches the method of claim 7, Tang further disclosing wherein the medical guide template (10) is inherently malleable (P. [0083] - - The operator uses hot water to soften base 10 until it just turns soft and malleable).
Regarding claim 12, Tang in view of Gharib teaches the method of claim 7, Tang further disclosing further comprising making the medical guide template (10) malleable prior to the deformation (P. [0083] - - The operator uses hot water to soften base 10 until it just turns soft and malleable).
Regarding claim 13, Tang in view of Gharib teaches the method of claim 7, Tang further disclosing wherein making the medical guide template (10) malleable comprises applying heating on the medical guide template (10) (P. [0083] - - The operator uses hot water to soften base 10 until it just turns soft and malleable).
Claim(s) 7- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al. (US Pub. No. 2008/0166681 A1) in view of Maggiore (US Pub. No. 2015/0035206 A1).  Weinstein and Maggiore are cited in the IDS filed 1/04/21.
Regarding claim 7 in view of the rejection under 35 U.S.C. 112(b) above, Weinstein discloses a process for generation of an operational medical guide, the process comprising:
providing a medical guide template (116) (Figs. 1, 3A, 4A) having a malleable structural configuration (P. [0110] - - An at least initially flexible, pre-configured drill guide 116),
deforming the malleable medical guide template (116) into an operational medical guide having a desired and structural configuration, wherein the deforming comprises applying stress on at least a part of the medical guide template (116) (P. [0066] - - Drill guide manipulator 106 is adapted to manipulate drill guide 116 in at least two degrees of freedom using an eccentric gearing configuration, in some embodiments of the invention); and 
rigidifying the structural conformation of the operational medical guide thereby obtaining an operational medical guide (104) (Figs. 3C, 5) with a desired fixed structural configuration (P. [0066] - - an initially flexible, pre-configured drill guide 116 is placed into drill guide manipulator 106 (exemplary manipulators described in more detail below with respect to FIGS. 4A-C) to be formed with the proper orientation and/or position as calculated by controller 108 according to the implantation plan…Pre-configured drill guide 116, once formed into a proper configuration in accordance with the implantation plan, is cured to make a rigid drill guide 104 suitable for use during the implantation procedure),
While Weinstein discloses mounting the medical guide template into a sterile receptacle, Weinstein does not disclose 
(claim 7) enclosing the medical guide template in a sterile receptacle as claimed.
However, Maggiore teaches forming a biological 3-D printed object by photopolymerization, which includes UV curing a malleable material into a fixed structural configuration (P. [0009]), in an enclosed sterile receptacle (Abstract, Ps. [0061], [0065]).  Because of the structural similarities and functional overlap of the Maggiore reference to the applicant’s invention, the Maggiore reference is reasonably pertinent to the problem faced by the inventor.  Maggiore teaches 
(claim 7) wherein the entire process is performed while the medical guide template (described, not shown) (P. [0065] - - material to be formed) is enclosed within a sterile receptacle (5) (Fig. 1) configured to maintain the sterility of the medical guide template (described, not shown) (P. [0065] - - material to be formed) (Ps. [0006], [0061] - - A printer housing encloses the printer assembly in a sterile manner;  A sterile transfer bag (not shown) can be connected to the transfer hatch 34 where the tray and three dimensional printed object can be removed and maintained within a sterile environment)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to combine the sterile receptacle taught by Maggiore with the device of Weinstein because it would allow for the device of Weinstein to be formed in an enclosed sterile housing and further transported in a sterile transfer bag (Maggiore - - Ps. [0061], [0065]).  
Regarding claim 8, Weinstein in view of Maggiore discloses the method of claim 7, Wainstein further disclosing wherein the rigidifying comprises curing and wherein the curing comprises heating (P. [0080] - - since ultraviolet light, which is used to cure the medical guide template (116), provides heat, the limitations of the claim are met).
Regarding claim 9, Weinstein in view of Maggiore discloses the method of claim 7, Wainstein further disclosing wherein the rigidifying comprises locking, wherein the locking comprises press locking and/or pushing a pin (See Fig. 4A) (Ps. [0088]- [0089] - - Guide section 304 of drill guide 116 is removably attached to a manipulation rod 406 using, for example, a locking pin 408, in accordance with an embodiment of the invention. Locking pin 408 passes through guide section 304, in a similar fashion to drill bit 310, and removably locks to manipulation rod 406 thereby fastening drill guide 116 to manipulation rod 406).
Regarding claim 10, Weinstein in view of Maggiore discloses the method of claim 7, Wainstein further disclosing wherein said medical guide template (116) comprises or is made of a curable material (See Fig. 3A) (P. [0080] - - Pre-configured drill guide 116 is provided with an at least initially flexible sheath 302…Once sheath 302 has been manipulated into a configuration proper for use, it is cured so that it becomes rigidly locked into the configuration proper for use thus creating post-configured drill guide 104 (shown in FIGS. 1 and 3C, inter alia)… sheath 302 is at least partially comprised of a light curable resin).
Regarding claim 11, Weinstein in view of Maggiore discloses the method of claim 7, Wainstein further disclosing wherein the medical guide template (116) is inherently malleable (P. [0110] - - An at least initially flexible, pre-configured drill guide 116).
Regarding claim 12, Weinstein in view of Maggiore discloses the method of claim 7, Wainstein further disclosing further disclosing making the medical guide template (116) malleable prior to the deformation (See Fig. 3B) (P. [0108] - - Using the light curable property of the drill guide, end seals of sheath section 302 (for sealing in spring 314 and/or resin inside a sheath 316 which encloses sheath section 302) can be formed during assembly with carefully directed light).
Regarding claim 13, Weinstein further discloses wherein making the medical guide template (116) malleable comprises applying one or more of irradiation, heating, or any combination thereof on the medical guide template (116) (See Fig. 3B) (P. [0108] - - Using the light curable property of the drill guide, end seals of sheath section 302 (for sealing in spring 314 and/or resin inside a sheath 316 which encloses sheath section 302) can be formed during assembly with carefully directed light).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771